Citation Nr: 1433224	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  10-25 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to recognition of H, the Veteran's child, as a helpless child for the purposes of VA benefits, on the basis of permanent incapacity for self-support before attaining the age of 18 years.


REPRESENTATION

Veteran represented by:  Matthew D. Hill, Attorney at Law


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran served on active duty from August 1957 to October 1959.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In August 2011, the Veteran's request for a videoconference hearing before a Veterans Law Judge was withdrawn.  In a November 2012 decision, the Board determined that new and material evidence had been presented to reopen a claim of entitlement to helpless child benefits on behalf of his son "H" on the basis of permanent incapacity for self-support before H attained the age of 18; the Board also remanded the case to the RO for additional development of the reopened claim.  

As noted in the November 2012 Board remand, the Veteran's attorney in a September 2010 communication alleged that there was clear and unmistakable error in the November 1994 rating decision that denied the Veteran's claim for helpless child benefits on behalf of his son H.  As this claim has not been adjudicated by RO, it is again referred to the RO for its appropriate action.  38 C.F.R. § 19.9(b) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  H is the Veteran's natural child, who attained the age of 18 in January 1993. 

2.  H was diagnosed with physical disabilities of ulcerative colitis (later found to be consistent with Crohn's disease), ulceritis, and severe esophagitis, and a mental disability of schizoaffective disorder, all prior to attaining the age of 18. 

3.  It is at least as likely as not that H was permanently incapable of self-support by reason of physical and mental disabilities prior to attaining the age of 18. 


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, the criteria for recognition of H as a helpless child of the Veteran have been met.  38 U.S.C.A. § 101(4)(A) (West 2002); 38 C.F.R. § 3.356 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

 The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  As the claim is being granted, further discussion of the VCAA is not necessary.

Legal Criteria

The term "child" for purposes of Title 38 of the United States Code is specifically defined.  For purposes of determining eligibility as a claimant under Title 38, a child must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1), 3.356.

To establish entitlement to the benefit sought on the basis of being a helpless child, various factors under 38 C.F.R. § 3.356 are for consideration.  Principal factors for consideration are:

(1).  The fact that a claimant is earning his or her own support is prima facie evidence that he or she is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support.

(2).  A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self- support otherwise established.

(3).  It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.

(4).  The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.  38 C.F.R. § 3.356.

In cases (such as this) in which the individual at issue is over the age of 18 [the birth certificate for H shows that he was born in January 1975, meaning he attained the age of 18 in January 1993, the "focus of analysis must be on the claimant's condition at the time of his or her 18th birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  That is, for purposes of initially establishing helpless child status, the claimant's condition subsequent to his or her eighteenth birthday is not for consideration.  However, if a finding is made that a claimant was permanently incapable of self-support as of his or her eighteenth birthday, then evidence of the claimant's subsequent condition becomes relevant for the second step of the analysis, that is, whether there is improvement sufficient to render the claimant capable of self-support.  Id.  If the claimant is shown to be capable of self-support at eighteen, VA is required to proceed no further.  Id. 

Facts and Analysis

The Veteran claims that his son, H, has been a dependent, helpless child and incapable of self-support since 1989 and has been in receipt of Supplemental Security Income (SSI) since 1991.  Based on medical reports that support such claim, he asserts he is entitled to additional compensation benefits.  

In view of the entirety of the record and in giving the benefit of the doubt to the Veteran, the Board finds recognition of H, as a helpless child for the purposes of VA benefits, on the basis of permanent incapacity for self-support before attaining the age of 18 years is warranted.  The pertinent evidence in support of the claim is discussed as follows.   

In a December 1992 statement, a private pediatric gastroenterologist (Dr. P) indicated that he was treating H for ulceritis and "rather severe often hemorrhagic esophagitis" and a past history of gastric ulcer.  He stated that these physical problems, along with his schizoaffective disorder, led to "a lot" of absenteeism from school and "fairly significant" medical problems.  He did not feel that H "can support himself at this point, primarily because of these health problems" and that he hoped that H was "eligible for support under the VA system." 

In a January 1993 statement, a private psychiatrist (Dr. I) indicated that he had been treating H over the prior couple of months for problems with his mood and behavior.  He noted that H's psychiatric diagnosis was schizoaffective disorder, and that while lithium and amitriptyline had provided "some benefit," he continued to have significant problems with managing stress.  The psychiatrist concluded that he did not believe that H could currently be gainfully employed at that time.  As such, he wished that H would be eligible for support by VA.  He noted that H had been working in outpatient therapy and that the goal was to help H develop an ability to become self-supporting (although he felt this would require much time and further therapy).  

Medical treatment records include reports from an upper gastrointestinal endoscopy and flexible sigmoidoscopy in November 1992 with diagnoses of ulcerative colitis, esophagitis, and gastritis with past history of gastric ulcer, and reports of psychiatric treatment in 1992 and 1993 including psychiatric hospitalization from August 25, 1992 to September 3, 1992, with symptoms of delusions, hallucinations, and suicidal ideation.   

An October 1991 report from the Social Security Administration (SSA) indicated that H was found to be eligible for SSI as a disabled child from February 1991.  (A later report from the SSA in October 2008 also indicated that H was found to be "disabled" under the guidelines of the agency from February 1991 and that he had been in receipt of SSI.)  

At a September 1994 VA psychiatric examination, H was oriented to all spheres with no overt evidence of psychosis.  He did acknowledge audio and visual hallucinations and he displayed a restricted range of affect and obsessive/compulsive traits.  The diagnoses were schizoaffective disorder and anxiety disorder, and his Global Assessment of Functioning scores in the last year ranged from 30 to 100.  At a September 1994 VA general medical examination, H was diagnosed with ulcerative colitis (controlled with medication) and status post hiatus hernia repair.  The examiner noted that in view of the fact that H had both psychiatric and major medical disorders, he should be considered permanently incapacitated due to these disorders. 

Communications from a private insurer (State Farm), dated in October 2002 and January 2006,  reflect that a disability claim on behalf of H was approved effective from February 1991, and that it had been determined that H had total and permanent disability.  

An academic transcript of record reflects that H undertook course work at a community college from December 1995 to April 1996. 

In an August 2009 statement, a physician (Dr. K) noted that H had numerous complex and longstanding medical issues, with a longstanding history of inflammatory bowel disease dating to the early to mid-1980s with subsequent surgical treatment, including a total colectomy and subsequent ileostomy.  The physician noted that the condition was consistent with Crohn's disease and Crohn's colitis.  A longstanding history of esophageal issues relating to underlying inflammatory disease was noted, and it was also indicated that H suffered from complex back pain related to underlying osteoporosis for which a bone specialist had prescribed chronic bisphosphonate therapy.  The examiner stated that H has been generally disabled from gainful employment due to his chronic medical issues and that he had never been actively employed in any occupation in his entire life. 

In a letter received in November 2010, a former landlord of H in 1993 or 1994 noted that H was only able to stay in the apartment a few months because it was on the third floor and he required the assistance of his parents due to his physical inability to maintain the apartment.

In an August 2013 VA examination report, an examining physician reviewed the claims file in order to furnish an opinion concerning whether H was shown to be permanently incapable of self-support by reason of mental or physical defect at the time of his 18th birthday (in January 1993).  He found that he could not resolve the issue without resorting to speculation.  He noted medical records contemporaneous to the time that H was 18 years old indicate that he was too ill to work from both a physical and mental standpoint but that there appeared to have been some expectation from his parents that H would leave home, establish his own living space, and attend school.  H did obtain his GED, but he was unable to maintain an apartment or pursue college studies and the reason for that is not known.  

Despite the speculative nature of the VA examiner's August 2013 opinion, the Board notes that the examiner did acknowledge that medical records at the time of H's 18th birthday demonstrated that H was totally disabled from mental and physical impairments and was unable to work.  Indeed, private and VA medical opinions dated in December 1992, January 1993, and September 1994 were unanimous in finding H incapable of maintaining gainful employment and supporting himself due to physical and mental disabilities at that time.  However, the central issue appears to be whether H was permanently incapable of self-support as of his 18th birthday.  On this point, the private and VA medical opinions are not necessarily in agreement.  For example, a VA examiner in September 1994 concluded that H should be permanently incapacitated due to psychiatric and physical disabilities, while Dr. P and Dr. I in December 1992 and January 1993, respectively, found that H could not support himself at that point in time but that the goal was to help him to become self-supporting, thereby evincing an attitude that H's disabilities were not considered to prevent him permanently from gainful employment.  

Moreover, other evidence in the file suggests that at the time of H's 18th birthday, his parents did not appear to adopt the attitude that H was permanently incapable of self-support, as shown by their hopes H would live independently in his own apartment and attend college.  However, as noted by the VA examiner in August 2013, H was not successful in living in his own apartment or maintaining college studies.  Evidence in the form of a statement from H's former landlord and a school transcript bear this out, indicating that H only spent a few months in both environments before dropping out.  Although the VA examiner stated that the reason H was unsuccessful in maintaining a separate residence on his own or keeping up with college courses is not known, in light of H's medical history it is very plausible - indeed most likely - that H's childhood disabilities persisted, which is evidence of the permanent nature of his impairments.  In conjunction with such evidence as the letters from State Farm Insurance showing H had total and permanent disability and Dr. K's August 2009 opinion finding that H's chronic medical problems since childhood have disabled him from gainful employment, it is the judgment of the Board that the evidence is at least in equipoise that H became permanently incapable of self-support before the age of 18.  

In extending the benefit of the doubt to the Veteran's claim, the Board concludes that H meets the criteria for recognition as a helpless child and was incapable of self-support before the age of 18.  Accordingly, the claim is granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.57(a)(1) (2013).


ORDER

The appeal seeking recognition of H, the Veteran's child, as a helpless child for the purposes of VA benefits, on the basis of permanent incapacity for self-support before attaining the age of 18 years is granted.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


